SWANN, Judge.
The husband, defendant in a divorce proceeding, takes this interlocutory appeal to challenge an “intermediate order” entered by the chancellor. Affirmed in part, reversed and remanded in part.
No abuse of discretion having been clearly shown, the temporary awards of monthly support and maintenance, and fees for the wife’s attorney are affirmed.
We find error in the chancellor’s refusal to admit into evidence a separation agreement and amendment thereto on the grounds that the husband had failed to make a full disclosure of his assets to his wife.
This agreement between the parties appears to have been valid on its face and properly executed. The pleadings raised no issues concerning its validity or execution but upon oral motion at the final hearing, the court refused to admit it.
Inasmuch as the agreement appeared to be valid on its face, we hold it should have been admitted into evidence. Once admitted, it could then be subjected to attack under proper pleadings as being invalid because of duress, coercion, lack of full disclosure or fraud.
Accordingly, we affirm in part and reverse in part, remanding with instructions to permit the separation agreement and amendments thereto into evidence.
It is so ordered.